Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 11 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Camp before York 11th October 1781
                  
                  I took the liberty of engaging Monsieur de La Villeon to explain to your Excellency the circumstances which deprived me of the pleasure of acknowledging sooner the Letter with which you honored me the 8th inst.  This Gentleman and Monsr de Grandchain have had an opportunity of reconnoitering York River and the position of the Enemy’s shipping—the result of which they will probably have communicated—I am extremely sensible of your Excellency’s goodness in committing the examination of this important object to officers whose talents and experience have entitled them to your particular confidence, and who in every respect are so worthy of esteem—They appear to me to be sensible of the immense advantages that would arise to us from having ships stationed above the Enemy’s posts—Among those formerly enumerated to your Excellency, the following are not the least considerable, Viz. the securing General De Choisy’s right flank against the enterprises of the Enemy by a sudden descent to which it is at present exposed.  The being able to give the enemy a jealousy on the water side relative to his own posts by keeping a demonstration of transport boats constantly near the detailed ships, at the same time that we prevent his procrastenating his Surrender by crossing to Gloucester.  Perhaps Your Excellency may think that the operation of passing the Enemy’s posts is simplified by the destruction of the ship Charon.
                  The Marquis St Simon finding himself incommoded by the shipping in a particular attack of an exterior work on the enemy’s right, fired red-hot shot into the port, by which means the Vessel abovementioned and two transports were totally consumed.  There remains no other armed Vessel of consequence but the Gaudeloupe frigate of 28 Guns and I submit to your Excellency whether two frigates will not answer all the purposes of the station above York.  The batteries of our first parallel incommode the transports so much that I do not think the preparation of fire ships could be carried on, besides they appear by corroborating accounts to be deficient in means for construing engines of this kind—and at all events I am persuaded the frigates may take such a position as will effectually secure them from danger.  Capt. Lily is gone to designate the pilots which he thinks qualified for the service.  In the mean time the Governor has written to several pilots recommended by him to repair on board of your Excellency without loss of time—The Enemy’s conduct has continued passive beyond our expectation the batteries of our first parallel have been exercised upon them with some success, and I propose this evening to have the second parallel opened the effect of which will I flatter myself be more decisive.
                  
               